     Case 3:19-cv-01987-WHO Document 42-3 Filed 08/26/19 Page 1 of 1
USCA Case #19-7030    Document #1802927     Filed: 08/20/2019  Page 1 of 1



                  United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 19-7030                                                  September Term, 2018
                                                                       1:18-cv-02030-TNM
                                                        Filed On: August 20, 2019
Freedom Watch, Inc., individually and on
behalf of those similarly situated and Laura
Loomer, individually and on behalf of those
similarly situated Palm Beach, Floria,

              Appellants

       v.

Google Inc., et al.,

              Appellees


       BEFORE:         Griffith, Wilkins, and Katsas, Circuit Judges

                                          ORDER

       Upon consideration of the motion for summary affirmance, the oppositions
thereto, and the replies, it is

       ORDERED that the motion for summary affirmance be denied. The merits of the
parties’ positions are not so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). It is

      FURTHER ORDERED that the Appellees be limited to one joint brief, not to
exceed 13,000 words. See Fed. R. App. P. 32(a)(7).

       Because the court has determined that summary disposition is not in order, the
Clerk is instructed to enter a briefing schedule and to calendar this case for
presentation to a merits panel.


                                         Per Curiam
